Citation Nr: 0703233	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-03 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 


FINDINGS OF FACT

1.  Hearing loss disability was not manifest during service 
and an organic disease of the nervous system affecting 
hearing was not manifest within one year of separation from 
service.

2.  Competent evidence of a nexus between bilateral hearing 
loss disability and service is not of record.

3.  Tinnitus was not manifest during service.

4.  Tinnitus is not attributable to any incident of service. 



CONCLUSION OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system affecting hearing be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service and 
an organic disease of the nervous system may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  In a VCAA letter of April 2003 the appellant was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant, what 
evidence the VA would attempt to obtain on his behalf, and 
what evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in April 2003 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and all 
relevant VA outpatient records have been obtained.  The 
veteran was afforded a VA examination.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

The Board initially notes that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) do not apply, as it has not been 
alleged that any of the claimed disabilities was incurred 
while engaging in combat.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2005).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Hearing Loss

The veteran has alleges that his hearing loss is a 
consequence of noise exposure in service.  Specifically, he 
asserts that he was exposed to machinery noise, and exposure 
to noise in the flight line without any ear protection.  He 
asserts that he experienced a gradual hearing loss since 
1968.  

Service medical records are silent for any complaints of or 
treatment for hearing loss.  At the veteran's separation 
physical of November 1971, his hearing was: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
5
     LEFT
25
20
15
10
15

In November 1975 a VA examination disclosed no impairment of 
hearing.  IN 1990, a VA examination disclosed that cranial 
nerves 2-12 were intact.
VA audiological examination of August 2003 indicated that the 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
35
45
LEFT
35
40
40
55
70

Speech recognition was 64 percent bilaterally.  

At the examination the veteran reported experiencing hearing 
difficulties gradually since 1968 while still in service.  He 
denied ear infections, ear surgery, severe head injury, 
familial hearing loss and nuclear radiation exposure while in 
the military.  He reported exposure to machinery noise while 
in service.  The examiner opined that "the veteran's hearing 
loss and tinnitus are not related to military service.  The 
veteran had normal pure tone thresholds on enlistment and 
during his medical board ETS physicals as well."

The competent evidence of record shows that bilateral hearing 
loss disability was first manifested more than a year after 
service.  The veteran's hearing was normal at his separation 
physical of November 1971.  The first evidence of record of 
bilateral hearing loss disability is the VA examination of 
August 2003.  This is more than 31 after separation from 
service.

Furthermore, the Board notes that the veteran filed claims in 
April 1972, March 1990 and May 2001 for other disabilities.  
At the time, he made no mention of nor did he complain of 
hearing loss.  He also was silent with respect to any hearing 
loss problems at the VA examinations of December 1975 and 
August 1990.  The veteran's silence, while otherwise actively 
seeking compensation is negative evidence against the 
veteran's claim.  

The Board is aware that the ability to perceive sound comes 
to a layman through his senses.  Therefore, although a layman 
is not competent to establish the presence of disability 
within the meaning of 38 C.F.R. § 3.385, a layman is 
competent to report a decreased ability to hear sound.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the veteran 
stated that he noticed gradual hearing loss starting in 1968, 
however, there is no objective evidence of complaints of 
hearing loss within decades after service.  In a merits 
context, a lack of evidence of treatment is for 
consideration.  See Savage v. Gober, 10 Vet.App. 488 (1997).  
Rather, more probative is the normal separation examination 
and the normal finding sin 1975 and 1990.  

In sum, bilateral hearing loss disability was not manifest 
during service or for many years thereafter.  The VA 
examiner's opinion that the veteran's current bilateral 
hearing loss disability is not related to service is 
competent.  The veteran's assertion of hearing loss 
disability due to in-service noise exposure is not supported 
and is not competent.  His assertion of hearing loss is 
contradicted by more probative evidence.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2002).

Tinnitus

The veteran has alleged that his tinnitus is a consequence of 
noise exposure while in service, specifically due to noise 
exposure while working in the engine room.  He alleges that 
he has suffered from tinnitus since separation from service.

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.

The competent evidence of record shows that tinnitus was 
first manifested more than a year after service.  The 
veteran's ears were normal at the separation physical in 1971 
and there were no complaints of tinnitus.  The first medical 
evidence of record of tinnitus is the VA audiological 
examination of August 2003 during which the veteran complains 
of tinnitus since his service in Vietnam.  After a physical 
examination the examiner opined that "the veteran's hearing 
loss and tinnitus are not related to military service.  The 
veteran had normal pure tone thresholds on enlistment and 
during his medical board ETS physicals as well."  

The probative evidence indicates that tinnitus was not 
manifest in service or within one year of service discharge.  
The first evidence of record of a complaint of tinnitus is in 
March 2003 when the veteran filed the claim for tinnitus.  
The Board notes that the veteran filed previous claims in 
April 1974, March 1990 and May 2001 for other disabilities 
and made no mention of tinnitus.  The Board views the 
veteran's silence as probative evidence that tinnitus was not 
manifest in service or within one year of service discharge.  
The veteran's failure to claim it then, while claiming other 
benefits, constitutes negative evidence.

The Board is aware that the veteran is competent to state 
that he is experiencing tinnitus.  See Layno, supra.  
However, the veteran stated that he noticed tinnitus since 
his service in Vietnam and there is no evidence of complaints 
of within decades after service.  In a merits context, a lack 
of evidence of treatment is for consideration.  See Savage v. 
Gober, 10 Vet.App. 488 (1997).  The veteran's remote 
assertion of tinnitus is unsupported by contemporaneous data 
and is n conflict with more probative evidence, including the 
1990 report that the cranial nerves were normal.  The 
assertion of continuity since service is not viewed are 
reliable.  

In sum, tinnitus was not manifest during service or for many 
years thereafter.  The VA examiner's opinion that the 
veteran's current tinnitus is not related to service, is 
competent.  The veteran's assertion of tinnitus due to in-
service noise exposure is not supported and is not competent.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for tinnitus.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ                
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


